Exhibit 10.7

ORBCOMM Inc.

Summary of Compensation of Non-Employee Directors1 and
Non-Executive Chairman of the Board
(as of January 1, 2016)

1.

Annual Retainer Fees

 

·

Non-Employee Directors*:  $40,000 in cash paid in quarterly installments.

 

·

Non-Executive Chairman of the Board:  $50,000 in cash paid in quarterly
installments.

 

·

Deferrals:  Directors may elect to defer all or part of the cash payment of
retainer fees until such time as specified, with interest on deferred amounts
accruing quarterly at 120% of the Federal long-term rate set each month by the
Secretary of the Treasury.

2.

Annual Committee Membership Fees (Non-Employee Directors only*)

 

·

Audit Committee: $5,000 ($15,000 for the Chairman).

 

·

Compensation Committee: $3,000 ($12,000 for the Chairman).

 

·

Nominating and Corporate Governance Committee: $3,000 ($10,000 for the
Chairman).

 

·

Fees are paid in quarterly installments in cash.

 

·

Deferrals: Directors may elect to defer all or part of the cash payment of
committee fees until such time as specified, with interest on deferred amounts
accruing quarterly at 120% of the Federal long-term rate set each month by the
Secretary of the Treasury.  

3.

Annual Awards

 

·

Non-Employee Directors*/Non-Executive Chairman of the Board:  Time-based
restricted stock units (RSUs) granted on or about January 2 of each year with a
value of $80,000 based on the closing price of the Company’s common stock on
Nasdaq on the date of grant and vesting on the immediately following January
1.  The RSUs will be granted to eligible directors under the Company’s 2006
Long-Term Incentives Plan.

 

1

Other than Marco Fuchs, who does not receive annual retainer fees, committee
membership fees or annual awards of RSUs.

CPAM: 1448656.5

--------------------------------------------------------------------------------

 

 

·

Deferrals: Directors may elect to defer the vesting of all or part of the RSUs
to a fixed date that is at least one year after the grant date. 

4.

Non-Executive Chairman of the Board Salary

 

·

Annual base salary of $53,750 (at-will employment)

2

CPAM: 1448656.5